          Case 1:21-cr-10026-DJC Document 17 Filed 03/01/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

         v.

 PATRICIA LINDAU,                                       Case No. 1:21-cr-10026-DJC

         Defendant.



                         ORDER FOR PRE-SENTENCE PAYMENT


       Upon consideration of the motion of the United States for an order directing the

Clerk of the Court to accept pre-sentence payments toward the criminal monetary penalties to be

imposed against the Defendant in this case, it is hereby

       ORDERED that, pursuant to 28 U.S.C. § 2041, the Clerk of the Court shall receipt

payments submitted by or on behalf of the Defendant toward her criminal monetary penalties and

maintain such payments on deposit until the time of sentencing in this case; and it is further

       ORDERED that, pursuant to 28 U.S.C. § 2042, upon entry of a criminal judgment, the

Clerk of the Court shall withdraw and apply the deposited funds to the criminal monetary

penalties imposed against the Defendant as provided by law and in accordance with the Clerk’s

standard operating procedures.

       IT IS SO ORDERED.

                March 1, 2021
       Signed __________________________, 2021.

                                      _________________________________________
                                      UNITED STATES DISTRICT COURT JUDGE
